[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
Motion for summary judgment is denied. CT Page 1275
The court has subject matter jurisdiction of this matter due to the failure of insurance to be in place for the defendants' employees. Section 31-284 (b) permits the plaintiff to bring an action in the Superior Court. The issue of whether the defendant may have an action over against third parties is not addressed by the statute. There is a reasonable dispute of fact.
So ordered.
Kocay, J.